Citation Nr: 1023881	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  04-15 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals of fracture of the 5th lumbar vertebrae with 
degenerative changes of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to 
September 1964, as well as more than 4 years of service prior 
to that period.   

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
residuals of fracture of the 5th lumbar vertebrae with 
degenerative changes of the lumbar spine.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's claims folder has been rebuilt.  The only 
evidence currently of record consists of the facts set out in 
the copy of the January 2002 rating decision, an October 2002 
letter from the Veteran's anesthesiologist at his pain 
management center, and the facts set out in a copy of a 
December 2004 supplemental statement of the case.  There 
appears, however, to have been no meaningful action taken to 
replace copies of the lost relevant records by seeking out 
additional copies from their sources, obtaining copies of 
records of treatment since any had last been obtained (2004), 
or to have the Veteran examined for VA purposes since that 
was last accomplished, (2004).  Such actions will be 
necessary as detailed below, before a final decision may be 
entered.  

Accordingly, the case is REMANDED for the following actions:

1.	Send the Veteran a letter informing him 
of VA's duty to notify and assist 
claimants as required by 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

2.	Ask the Veteran to identify all medical 
care providers who have treated him 
since his separation from the service 
for his residuals of a fracture of the 
5th vertebra.  This should include 
listing the complete names and 
addresses for Dr. C.C. Landolt, Dr. 
McConnell, Arlington Hospital, Dr. L. 
B. Van Herpe, and Dr. S.R. Dennison 
whose records are indicated as having 
been previously in the claims folder.  
VA then should attempt to obtain copies 
of the records identified by the 
Veteran.  

3.	Arrange for the Veteran to be examined 
to determine the current severity of 
his service connected fracture, 5th 
lumbar vertebrae with degenerative 
changes.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  

4.	Thereafter, the record should be 
reviewed, and the Veteran's claim re-
adjudicated under appropriate criteria 
as in effect prior to September 2002, 
in effect between September 2002 and 
September 2003, and in effect since 
September 2003.  If any benefit sought 
remains denied, an appropriate 
supplemental statement of the case 
should be furnished to the Veteran and 
his representative, and they should 
have the opportunity to respond.  The 
case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



		__________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


